CRICHTON, J.,
additionally concurs and assigns reasons.
1H agree with the decision to deny this writ application.
*349I write separately to note that, m my view, where a defendant has filed a motion for downward departure from a mandatory minimum statutory term, the trial judge should assign reasons in compliance with Louisiana Code of Criminal Procedure article 894.1(c). La.C.Cr.P. art. 894.1(c) (“The court shall state for the record the considerations taken into account and the factual basis therefor in imposing sentence.”).